Citation Nr: 0941188	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from April 1955 to 
January 1973.  He died in November 2005.  The Appellant is 
his surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
November 2005 at the age of 73 as a result of metabolic 
acidosis due to, or as a consequence of, mesenteric ischemia.  
Type II diabetes mellitus was also listed as a significant 
condition contributing to his death but not resulting in the 
underlying cause.

2.  At the time of his death, the Type II Diabetes Mellitus 
was service connected, among other conditions not relevant to 
this appeal.

3.  The medical evidence, including especially an August 2006 
letter from M.D.C., M.D., of the Inpatient Physicians of 
Meridian, Mississippi, Rush Foundation Hospital, indicates 
the terminal mesenteric ischemia was a direct result of a 
dissection of the thoracic aortic aneurysm, which in turn was 
due to atherosclerotic vascular disease (ASVD) from the 
Veteran's long-standing history of Type II Diabetes Mellitus.

4.  So the service-connected Type II Diabetes Mellitus, even 
if not the primary or immediate cause of his death, 
nonetheless contributed significantly to his death.




CONCLUSION OF LAW

A service-connected disability, in particular the Type II 
Diabetes Mellitus, contributed substantially or materially to 
the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Appellant's claim for service 
connection for the cause of the Veteran's death, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most non-prejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a Veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially or materially or combined to cause death, e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c) (2009).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2009).  

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

According to the death certificate, the Veteran died in 
November 2005 at the age of 73  as a result of metabolic 
acidosis due to, or as a consequence of, mesenteric ischemia.  
Type II diabetes mellitus was also listed as a significant 
condition contributing to his death, but not resulting in the 
underlying cause.

The basis of the widow-appellant's claim is that, since the 
Type II Diabetes Mellitus was a service-connected disability, 
it either caused or, at the very least, contributed 
substantially or materially to the Veteran's death.

Records confirm that, at the time of the Veteran's death, 
service connection had been established for the Type II 
Diabetes Mellitus, among other conditions not relevant to 
this appeal.

In support of her claim, the appellant submitted a statement 
dated in August 2006 from Dr. M.D.C., an inpatient physician 
at Rush Hospital where the Veteran was treated and died in 
November 2005.  In her statement, Dr. M.D.C. indicates 
the Veteran was being treated at Rush Hospital in November 
2005 for ASVD, a condition that he had had for several years.  
Dr. M.D.C. also indicated that Type II Diabetes Mellitus, 
which she said the Veteran also had had for many years, is 
one of the main risk factors for ASVD.  And as proof of this, 
she referred to several studies that have advocated for the 
empiric use of statins (cholesterol lowering agents) and 
angiotensin-converting enzyme inhibitors (blood pressure 
lowering agents) in Type II Diabetes Mellitus due to the 
increased risk in these patients for ASVD.  She further 
indicated that the Veteran's attending physician at Rush, Dr. 
G.D.V., had documented that cause of death due to mesenteric 
ischemia was due to the ASVD (thoracic aortic aneurysm 
dissection) as a result of the Veteran's many years of Type 
II Diabetes Mellitus.  Therefore, concluded Dr. 
M.D.C.,"[t]he fact that his mesenteric ischemia was caused 
by his ASVD which was a direct result of the ravages of 
diabetes on his body speaks for itself."

There is no medical opinion in the file refuting Dr. M.D.C.'s 
favorable opinion.



It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation consistent 
with the facts shown in every case.  And when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, this doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.

Thus, for the reasons and bases discussed, the Board will 
give the Appellant the benefit of the doubt and find that the 
Veteran's service-connected Type II Diabetes Mellitus, even 
if not the primary cause of his death, nonetheless 
contributed substantially or materially to his death so as to 
warrant service connection for cause of death.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


